Citation Nr: 1316411	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for headaches disability.

4.  Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant had active duty training (ACDUTRA) with the Army Reserves from January 1987 to July 1987.

These matters come before the Board of Veterans' Appeals (BVA or Board) from May 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The appellant is not a Veteran (for purposes of her claims).

2.  Heart disability was not shown in service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between heart disability and the appellant's ACDUTRA.

3.  An acquired psychiatric disability was not shown in service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between heart disability and the appellant's ACDUTRA.

4.  A chronic low back disability was not shown in service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between low back disability and the appellant's ACDUTRA.

5.  A chronic headaches disability was not shown in service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between heart disability and the appellant's ACDUTRA.


CONCLUSIONS OF LAW

1.  The appellant's ACDUTRA service does not meet the criteria for attaining Veteran's status.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).

2.  Service connection for heart disability is not warranted.  38 U.S.C.A. §§ 101(2), 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012).

3.  Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 101(2), 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012).

4.  Service connection for low back disability is not warranted.  38 U.S.C.A. §§ 101(2), 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012).

5.  Service connection for headaches disability is not warranted.  38 U.S.C.A. §§ 101(2), 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in this case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in January 2006 and December 2010, the appellant was informed of the evidence and information necessary to substantiate the claims, the information required of the appellant to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the December 2010 letter the appellant received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The appellant's service treatment records are associated with the claims file, as are private medical records.  In a March 2007 response to a RO request the Social Security Administration (SSA) indicated that it could not locate any of the appellant's medical records.

The Board has considered whether the appellant should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disabilities on appeal and the appellant's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish that the appellant suffered an injury, disease or event noted during military service related to heart disability, depression, or low back disability, the Board finds that affording the appellant an examination for the purpose of obtaining an opinion concerning a possible relationship between those disabilities and the appellant's military service is not appropriate in this case.  While the appellant made a complaint of headaches during service, the Board notes that there is no indication that persistent or recurrent symptoms of a headaches disability may be associated with the appellant's military service.  The Board also finds that the evidence of record contains sufficient competent medical evidence to decide that claim.

The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

An individual who has served on active duty is a Veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve Veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); see also McManaway v. West, 13 Vet. App. 60 (1999).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board notes, however, that presumptions of service connection can not apply to claimants whose claims, such as this one, are based only on a period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010).  A presumption of service connection is inapplicable without previously established veteran status.  Biggins v. Derwinski,  1 Vet. App. 474 (1991).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The appellant essentially asserts that during her ACDUTRA she pushed herself too hard to the point of collapsing and thereby incurred the disabilities on appeal.  The appellant has submitted many multi-page statements that contain little in the way of specific assertions concerning the disabilities on appeal and her military service.  The appellant asserted that she was hospitalized for a week during service, but the service treatment records contain no such hospitalization.  The appellant also asserted that she was abused and sexually assaulted during service, but she has never made such assertions in any of the many years-long psychiatric treatment records associated with the claims file.

The appellant's November 1986 Army Reserves enlistment examination indicated that clinical evaluation of the heart, psychiatric system, spine, head, and neurological were normal; blood pressure was recorded as 124/70, and the appellant indicated that she was taking Anacin for tension headaches on the corresponding report of medical history.  The appellant's service treatment records contain no complaints or diagnoses relating to heart disability, psychiatric disability, or low back disability.  A February 1987 service treatment record noted that the appellant complained of a headache and sore throat since the day prior.  The appellant's remaining service treatment records contain no complaints or diagnoses relating to headaches disability.

In a July 2008 statement the appellant's mother indicated that the appellant had not had any physical or mental problems that were evident prior to her military service.  The appellant's mother asserted that the appellant had called her numerous times during service concerning her headaches, low back pain, horrible dreams, and hearing of voices.

Analysis

Presumptive service connection for disability such as hypertension, a psychosis, arthritis of the spine, or headaches can not be awarded in this case regardless of whether or not the appellant manifested such chronic disease to a compensable degree within one year from July 1987 when she separated from service.  As noted, the appellant's period of service was ACDUTRA rather than active service, and a presumption of service connection is inapplicable without previously established veteran status.

In a November 2009 letter the appellant's private physician noted that the appellant had congestive heart failure and hypertension, and an April 2005 record noted schizoaffective disorder, bipolar type.  Private chiropractic treatment records such as those dated in April-May 2007 have noted the appellant's complaints of lumbar and thoracic spine pain and have diagnosed such conditions as thoracic neuritis (radiculitis) and lumbago.  A December 2007 private treatment record noted that the appellant complained of intermittent headaches of "months" duration.

As such, while the current disability requirement for the disabilities on appeal appears to have been satisfied, and while the appellant did make one complaint of a headache during service, the appellant stated that it had only been of a duration of one day, and the appellant's remaining service treatment records are absent for any such complaints and also lack any complaints or diagnoses relating to heart disability, psychiatric disability, or low back disability.  Significantly, there is no competent medical opinion linking any of the disabilities on appeal to the appellant's ACDUTRA service.  Accordingly, service connection for the disabilities on appeal is not warranted.

The appellant is competent to provide statements concerning factual matters of which she has first hand knowledge (i.e., experiencing headaches or low back pain during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Although the Board readily acknowledges that the appellant and her mother are competent to report symptoms of the disabilities on appeal, there is no indication that they are competent to etiologically link current heart, psychotic, low back, or chronic headaches disability to service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board reiterated that that the appellant has specifically stated that she had no such heart symptoms when asked in 1995, nor has she asserted the existence of continual psychotic symptoms since service.  As noted, the Veteran indicated in her July 2005 claim that she did not know when her back problems started.  As for headaches disability, an April 2007 record noted that the appellant had a "new" complaint of headache pain, and a December 2007 record referred to the appellant's headaches as intermittent, further signifying that such complaints had not been continuous since service.  Moreover, private medical records dated in October 2006, April 2007, May 2007, June 2007, and September 2007 reflect that the Veteran, while identifying other disorders, did not indicate that she had any problems with headaches.  In sum, not only is there no competent or credible evidence of onset of the claimed disabilities during service or as a result of some incident therein, there is also no evidence of such disabilities (if at all) until many years after service.

Based on the foregoing, service connection for the disabilities on appeal is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for heart disability is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for headaches disability is denied.

Service connection for low back disability is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


